DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species: the plurality of different compounds, compositions and methods as characterized at least by variable constituents and substituents B1, Z1, R2A, R2B, R3A, R3B, R4A, R4B, R1, R1B, R1C, R1D, R1E, X1, X2, X3, X4, X5, RC1,  RC2, RC3, RC4, RC5, R1B, R1C, R1D, R1E, RA1, RA2, RC6, RD1, RE1, RD1, RD2, RE1, RE2, RE3, RF1, RG1, RH1, RK1, RL1, RN1, RO1, RJ1, RM1, RP1, R4B, R5A and R5B as applied to the compound of Formula (I). The species are independent or distinct at least because the compounds of Formula (I) comprising the different B1 substituents recited, and further comprising variations in X1-X5, R1B-R1E and the positions of the N atoms in the B1 rings (e.g. bridging and non-bridging positions), encompass a vast number of compounds which are not obvious variants of one another.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In order for this election to be considered fully responsive the election must include a single species of the claimed compound of Formula (I), including the following:
a) the name and structure of one species (i.e., a single compound) of the claimed compound of Formula (I), explicitly denoting the exact variable constituents and substituents; 
b) the location of the elected species within the specification or claims;
c) the claims that read on the elected species; 
An explicit indication of the exact constituents and substituents should, for example, recite methyl or -CH3, not alkyl, or phenyl, not aryl or C6 aryl. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species from which election is required are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complicated nature of the restriction, the restriction requirement is being made via written correspondence in lieu of a telephone interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625